Hill, C. J.
1. The constitutional questions made in this ease are fully controlled by the decision of the Supreme Court in Loeb v. Jennings, 133 Ga. 796 (67 S. E. 101). The other material assignments of error of law are fully controlled by the decision of this court in Callaway v. Mims, 5 Ga. App. 11 (62 S. E. 654).
2. The credibility of the witnesses, and the questions of fact, were exclusively for the determination of the recorder; and there is evidence to support his findings. 'Judgment affirmed.